Citation Nr: 0620323	
Decision Date: 07/13/06    Archive Date: 07/21/06

DOCKET NO.  01-10 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, loss of sense of smell, and 
loss of sense of taste.

2.  Entitlement to service connection for allergic rhinitis 
with nasal polyps.

3.  Entitlement to service connection for Grave's disease.

4.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-traumatic 
stress disorder (PTSD).

5.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for gastritis claimed as 
irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The veteran and his father


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active military service from February 1985 to 
November 1992, including service in Southwest Asia during the 
Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In June 2002, the veteran testified at a hearing at 
the RO before the undersigned Veterans Law Judges (VLJ).  In 
an October 2002 decision, the Board found that new and 
material evidence had been submitted to reopen the veteran's 
claim for service connection for an undiagnosed illness 
manifested by headaches, loss of sense of smell and loss of 
sense of taste.  In July 2003, the Board remanded the 
veteran's claim to the RO for further evidentiary 
development.  

In December 2004, the Board denied service connection for an 
undiagnosed illness manifested by headaches, loss of sense of 
smell, and loss of sense of taste.  The veteran appealed the 
Board's decision to the Court.  In a February 2006 order, the 
Court granted the parties' Joint Motion to partially vacate 
and remand the Board's December 2004, decision.  Pursuant to 
the actions requested in the Joint Motion, the issue of 
service connection for an undiagnosed illness manifested by 
headaches, loss of sense of smell, and loss of sense of taste 
was remanded to the Board for development and readjudication 
consistent with the directives contained therein.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his claimed headaches and loss of 
sense of taste and smell had their onset during active 
military service.  

His service medical records (SMRs) are completely negative 
for complaints, diagnoses, or treatment for symptoms of loss 
of sense of taste or smell.  These records are also devoid of 
findings regarding headaches, aside from a single complaint 
of headache in 1987 that was associated with temple arteritis 
(inflammation of an artery).  

Post-service evidence shows that diagnoses of migraine 
headaches were rendered during 2004 VA examinations.  An ENT 
(ear, nose, and throat) specialist opined that the veteran 
complained of headaches typical of migraine headaches, which 
were idiopathic.  In the opinion of the ENT physician, the 
headaches are unrelated to active service, including a jaw 
injury in service.  Although a 2004 VA general medical 
examiner associated the veteran's migraine headaches with 
active military service, that examiner essentially deferred 
to the ENT examination findings.  

The ENT medical specialist also opined that the veteran's 
loss of sense of smell and loss of sense of taste are 
associated with chronic mandibular sialadenitis and chronic 
nasal polyps, and are unrelated to the veteran's active 
service.  In contrast, the VA general medical examiner opined 
that the veteran's reported loss of sense of taste and loss 
of sense smell was secondary to his Gulf War experience.

Given the conflicting diagnoses, clarification is needed 
before the claim on the merits can be properly adjudicated.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991) 
(emphasizing that adjudicators cannot rely on their own 
unsubstantiated judgment in resolving medical questions).  
Disputed matters include the question of whether the 
veteran's migraines, chronic submandibular sialadenitis, and 
chronic nasal polyps had their onset during service.  The 
current record is inadequate to render a fully informed 
decision on the issue without the benefit of medical 
expertise.  Thus, a remand to the RO for further evidentiary 
development is required in order to fulfill the statutory 
duty to assist.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Further review of the veteran's claims file discloses that, 
in April 2006, he filed a notice of disagreement with a March 
2006 rating decision by the RO, which denied service 
connection for allergic rhinitis and Grave's disease and also 
found that new and material evidence had not been submitted 
to reopen claims for PTSD and gastritis.  See 38 C.F.R. 
§ 20.301 (2005).  The veteran has not been furnished a 
statement of the case which addresses these issues.  

In such cases, under judicial precedent, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  See Pond v. West, 
12 Vet. App. 341 (1999); Manlincon v. West , 12 Vet. App. 238 
(1999).  Accordingly, these issues must be remanded to the RO 
for additional action.

In addition, during uring the pendency of this appeal, in 
March 2006, the Court of Appeals for Veterans Claims issued a 
decision in the case of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that enhanced VCAA notice may be 
needed in certain claims for compensation.  The Board is 
confident that the RO will effectuate the new requirements of 
the Court in this matter.

Accordingly, the case is REMANDED for the following action:

1.  Furnish the veteran with a statement 
of the case covering the issues of 
entitlement to service connection for 
allergic rhinitis and Grave's disease, 
and whether new and material evidence has 
been submitted to reopen claims for PTSD 
and gastritis.  Assure that all current 
requirements as to notice and assistance 
are satisfied.

2.  Arrange for appropriate VA 
examination(s) to determine the nature, 
extent, and etiology of the claimed 
disorders diagnosed as migraines, chronic 
submandibular sialadenitis, and chronic 
nasal polyps.  The claims folder must be 
made available to any examiner for review 
in conjunction with examination.  The 
examiner(s) should elicit from the veteran 
a detailed history regarding the onset and 
progression of relevant symptoms.  All 
indicated tests and studies are to be 
performed and the examiner should review 
the results of any testing prior to 
completing the report.  All findings 
should be reported in detail.  Complete 
diagnoses should be provided.

a.  The examiner(s) should set forth 
the medical probability that the 
claimed disorders, specifically 
migraines, chronic submandibular 
sialadenitis and/or chronic nasal 
polyps, are traceable to symptoms 
manifested, or treatment the veteran 
experienced during service.

b.  The examiners(s) should 
specifically address whether it is 
more likely than not (i.e., to a 
degree of probability greater than 50 
percent), at least as likely as not 
(i.e., a 50-50 probability), or 
unlikely (i.e., a probability of less 
than 50 percent) that the clinical 
manifestations of the diagnosed 
migraines, chronic submandibular 
sialadenitis, and/or chronic nasal 
polyps had their onset while the 
veteran was in service from February 
1985 to November 1992.

c.  Any opinion provided should 
include discussion of specific 
evidence of record, particularly 
service medical records.  The basis 
for the conclusions reached should be 
stated in full, and any opinion 
contrary to those already of record 
should be reconciled, to the extent 
possible.  If the veteran does not 
currently have migraines, chronic 
submandibular sialadenitis, or chronic 
nasal polyps which could be regarded 
as having been incurred during 
service, the examiner should 
specifically so indicate.

d.  Note:  The term "at least as 
likely as not" does not mean merely 
within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against it.

3.  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim by 
evaluating all evidence obtained after the 
last SSOC was issued.  If the benefits 
sought on appeal remain denied, the RO 
must furnish the veteran and his 
representative an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations, not 
previously provided, considered pertinent 
to the issues currently on appeal. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2005).



